DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Original filing filed on 12/21/2021.
3.	Claims 1-12 are pending. 
4.	This Office Action is made Non-Final.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/21/2021 and 2/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
6.	The abstract of the disclosure is objected to because it exceeded 150 words in length. It has 160 words. The abstract in an application filed under 35 U.S.C. 111 may not exceed 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
7.	The claim 2 recites abbreviation of “AND” and “OR.” Therefore, Claim 2 is objected to because it includes reference characters which are not enclosed within parentheses; and/or include abbreviations that needs to be spelled out at the first occurrence of the abbreviation.  See MPEP § 608.01(m). 
	Moreover, reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,212,038. Although the claims at issue are not identical, they are not patentably distinct from each other because they both have similar subject matter relating to determining time-frequency resources, comprising: receiving, by a communication node, information about a first resource set and second resource set; dynamic signaling indication to indicate whether a physical downlink shared channel, PDSCH, transmission is to perform rate matching; and determining, according to the information about the first resource set, time-frequency resources on which the PDSCH transmission is to perform rate matching.
Note that the table below compares the claims of the present invention with the relevant claims in the Patent Application, wherein each claim that are similar or exact are in the same box side by side.
Current CON AP No. 17557071
Patent No. US 11,212,038
1. A method for determining time-frequency resources, comprising: receiving, by a second communication node, information about a first resource set transmitted by a first communication node, wherein the information about the first resource set comprises: time-frequency resources of a second resource set comprised in the first resource set, configuration information of the second resource set comprised in the first resource set, time-frequency resource configuration information of the first resource set, and a dynamic signaling indication to indicate whether a physical downlink shared channel, PDSCH, transmission is to perform rate matching; and determining, according to the information about the first resource set, time-frequency resources on which the PDSCH transmission is to perform rate matching, wherein the first resource set comprises one or more resource sets or one or more control resource sets, CORESETs, wherein the dynamic signaling indication comprises a rate matching dynamic signaling indication for the first resource set, and a valid time domain range of the rate matching dynamic signaling indication for the first resource set includes all slots where the first resource set is overlapped with resources used by the PDSCH transmission, wherein the first resource set comprises resources configured periodically from at least part of time domain resources in a time domain resource unit, and wherein the valid time domain range of the rate matching dynamic signaling indication for the first resource set is related to time-frequency resources corresponding to all blind detection moments.
1. A method for determining time-frequency resources, comprising: receiving, by a second communication node, information about a first resource set transmitted by a first communication node, wherein the information comprises: time-frequency resources of a second resource set comprised in the first resource set, configuration information of the second resource set comprised in the first resource set, time-frequency resource configuration information of the first resource set, and a dynamic signaling indication to indicate whether a physical downlink shared channel (PDSCH) transmission is to perform rate matching; and determining, according to the information, time-frequency resources on which the PDSCH transmission is to perform rate matching, wherein the first resource set comprises one or more resource sets or one or more control resource sets (CORESETs), and wherein the dynamic signaling indication comprises a rate matching dynamic signaling indication for the first resource set, and a valid time domain range of the rate matching dynamic signaling indication for the first resource set includes all slots where the first resource set is overlapped with resources used by the PDSCH transmission.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to determining time-frequency resources, comprising: receiving, by a second communication node, information about a first resource set and second resource set; dynamic signaling indication to indicate whether a physical downlink shared channel, PDSCH, transmission is to perform rate matching; and determining, according to the information about the first resource set, time-frequency resources on which the PDSCH transmission is to perform rate matching.
2. The method of claim 1, wherein when an overlap occurs in time-frequency resources of a plurality of first resource sets, whether the PDSCH transmission is to perform rate matching around the overlapped resources is determined by: performing an AND operation or an OR operation on dynamic signaling indications of all of a plurality of first resource sets in which the overlap occurs in the time-frequency resources; and determining, according to a result of the AND operation or the OR operation, whether the PDSCH transmission is to perform rate matching around the overlapped time-frequency resources.
3. The method of claim 1, wherein at least some bits of the dynamic signaling indicate at least one of: information of the first resource set corresponding to an adjacent bit or an adjacent bit group, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; information of the first resource set on which the second communication node is to perform a blind detection, of the first resource set where a physical downlink control channel, PDCCH, for scheduling the PDSCH transmission is located, of the first resource set sent by the dynamic signaling indication, or of the first resource set that is semi-statically configured by the first communication node, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; information of all first resource sets corresponding to other bits or bit groups, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; whether at least one of following occurs in a subsequent time unit: activation of a carrier or a bandwidth part, deactivation of a carrier or a bandwidth part, or handover of a carrier or a bandwidth part; or whether a length of a dynamic signaling indication sent by a subsequent time unit changes.




2. The method of claim 1, wherein the first resource set is configured periodically from at least part of time domain resources in a time domain resource unit.
3. The method of claim 1, wherein the valid time domain range of the rate matching dynamic signaling indication for the first resource set is determined according to time-frequency resources corresponding to all blind detection moments.
4. The method of claim 1, wherein when an overlap occurs in time-frequency resources of a plurality of first resource sets, whether the PDSCH transmission is to perform rate matching around the overlapped resources is determined by: performing an AND operation or an OR operation on dynamic signaling indications of all of a plurality of first resource sets in which the overlap occurs in the time-frequency resources; and determining, according to a result of the AND operation or the OR operation, whether the PDSCH transmission is to perform rate matching around the overlapped time-frequency resources.
5. The method of claim 1, wherein at least some bits of the dynamic signaling indicate at least one of: information of the first resource set corresponding to an adjacent bit or an adjacent bit group, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; information of the first resource set on which the second communication node is to perform a blind detection, of the first resource set where a physical downlink control channel (PDCCH) for scheduling the PDSCH transmission is located, of the first resource set sent by the dynamic signaling indication, or of the first resource set that is semi-statically configured by the first communication node, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, and a situation of rate matching after a space domain split is performed; information of all first resource sets corresponding to other bits or bit groups, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; whether at least one of following occurs in a subsequent time unit: activation of a carrier or a bandwidth part, deactivation of a carrier or a bandwidth part, or handover of a carrier or a bandwidth part; and whether a length of a dynamic signaling indication sent by a subsequent time unit changes.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating performing an AND operation or an OR operation on dynamic signaling indications, blind detection and domain split.
4. A method for determining time-frequency resources, comprising: determining, by a first communication node, information about a first resource set, the information about the first resource set comprising: time-frequency resources of a second resource set comprised in the first resource set, configuration information of the second resource set comprised in the first resource set, time-frequency resource configuration information of the first resource set, and a dynamic signaling indication to indicate whether a physical downlink shared channel, PDSCH, transmission is to perform rate matching; and transmitting, by the first communication node, the information about the first resource set to a second communication node to cause the second communication node to determine time-frequency resources on which the PDSCH transmission is to perform rate matching, wherein the first resource set comprises one or more resource sets or one or more control resource sets, CORESETs, wherein the dynamic signaling indication comprises a rate matching dynamic signaling indication for the first resource set, and a valid time domain range of the rate matching dynamic signaling indication for the first resource set includes all slots where the first resource set is overlapped with resources used by the PDSCH transmission, wherein the first resource set comprises resources configured periodically from at least part of time domain resources in a time domain resource unit, and wherein the valid time domain range of the rate matching dynamic signaling indication for the first resource set is related to time-frequency resources corresponding to all blind detection moments.
6. A method for determining time-frequency resources, comprising: determining, by a first communication node, information about a first resource set, the information comprising: time-frequency resources of a second resource set comprised in the first resource set, configuration information of the second resource set comprised in the first resource set, time-frequency resource configuration information of the first resource set, and a dynamic signaling indication to indicate whether a physical downlink shared channel (PDSCH) transmission is to perform rate matching; and transmitting, by the first communication node, the information to a second communication node to cause the second communication node to determine time-frequency resources on which the PDSCH transmission is to perform rate matching, wherein the first resource set comprises one or more resource sets or one or more control resource sets (CORESETs), and wherein the dynamic signaling indication comprises a rate matching dynamic signaling indication for the first resource set, and a valid time domain range of the rate matching dynamic signaling indication for the first resource set includes all slots where the first resource set is overlapped with resources used by the PDSCH transmission.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to determining, by a first communication node, information about a about a first resource set and second resource set; dynamic signaling indication to indicate whether a physical downlink shared channel, PDSCH, transmission is to perform rate matching; and determining, according to the information about the first resource set, time-frequency resources on which the PDSCH transmission is to perform rate matching.
5. The method of claim 4, wherein: when an overlap occurs in time-frequency resources of a plurality of first resource sets, whether the PDSCH transmission is to perform rate matching around the overlapped resources is determined by: performing an AND operation or an OR operation on dynamic signaling indications of all of a plurality of first resource sets in which the overlap occurs in the time-frequency resources; and determining, according to a result of the AND operation or the OR operation, whether the PDSCH transmission is to perform rate matching around the overlapped time-frequency resources.

6. The method of claim 4, wherein at least some bits of the dynamic signaling indicate at least one of: information of the first resource set corresponding to an adjacent bit or an adjacent bit group, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; information of the first resource set on which the second communication node is to perform a blind detection, of the first resource set where a physical downlink control channel, PDCCH, for scheduling the PDSCH transmission is located, of the first resource set sent by the dynamic signaling indication, or of the first resource set that is semi-statically configured by the first communication node, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; information of all first resource sets corresponding to other bits or bit groups, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; whether at least one of following occurs in a subsequent time unit: activation of a carrier or a bandwidth part, deactivation of a carrier or a bandwidth part, or handover of a carrier or a bandwidth part; and whether a length of a dynamic signaling indication sent by a subsequent time unit changes.

7. The method of claim 6, wherein the first resource set is configured periodically from at least part of time domain resources in a time domain resource unit.

8. The method of claim 6, wherein the valid time domain range of the rate matching dynamic signaling indication for the first resource set is determined according to time-frequency resources corresponding to all blind detection moments.

9. The method of claim 6, wherein when an overlap occurs in time-frequency resources of a plurality of first resource sets, whether the PDSCH transmission is to perform rate matching around the overlapped resources is determined by: performing an AND operation or an OR operation on dynamic signaling indications of all of a plurality of first resource sets in which the overlap occurs in the time-frequency resources; and determining, according to a result of the AND operation or the OR operation, whether the PDSCH transmission is to perform rate matching around the overlapped time-frequency resources.

10. The method of claim 6, wherein at least some bits of the dynamic signaling indicate at least one of: information of the first resource set corresponding to an adjacent bit or an adjacent bit group, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; information of the first resource set on which the second communication node is to perform a blind detection, of the first resource set where a physical downlink control channel (PDCCH) for scheduling the PDSCH transmission is located, of the first resource set sent by the dynamic signaling indication, or of the first resource set that is semi-statically configured by the first communication node, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, and a situation of rate matching after a space domain split is performed; information of all first resource sets corresponding to other bits or bit groups, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; whether at least one of following occurs in a subsequent time unit: activation of a carrier or a bandwidth part, deactivation of a carrier or a bandwidth part, or handover of a carrier or a bandwidth part; and whether a length of a dynamic signaling indication sent by a subsequent time unit changes.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to performing an AND operation or an OR operation on dynamic signaling indications, blind detection and domain split.
7. A device, comprising: at least one processor configured to: receive information about a first resource set transmitted by a communication node, wherein the information about the first resource set comprises: time-frequency resources of a second resource set comprised in the first resource set, configuration information of the second resource set comprised in the first resource set, time-frequency resource configuration information of the first resource set, and a dynamic signaling indication to indicate whether a physical downlink shared channel, PDSCH, transmission is to perform rate matching; and determining, according to the information about the first resource set, time-frequency resources on which the PDSCH transmission is to perform rate matching, wherein the first resource set comprises one or more resource sets or one or more control resource sets, CORESETs, wherein the dynamic signaling indication comprises a rate matching dynamic signaling indication for the first resource set, and a valid time domain range of the rate matching dynamic signaling indication for the first resource set includes all slots where the first resource set is overlapped with resources used by the PDSCH transmission, wherein the first resource set comprises resources configured periodically from at least part of time domain resources in a time domain resource unit, and wherein the valid time domain range of the rate matching dynamic signaling indication for the first resource set is related to time-frequency resources corresponding to all blind detection moments.
11. A device, comprising: at least one processor configured to: receive information about a first resource set transmitted by a communication node, wherein the information comprises: time-frequency resources of a second resource set comprised in the first resource set, configuration information of the second resource set comprised in the first resource set, time-frequency resource configuration information of the first resource set, and a dynamic signaling indication to indicate whether a physical downlink shared channel (PDSCH) transmission is to perform rate matching; and determining, according to the information, time-frequency resources on which the PDSCH transmission is to perform rate matching, wherein the first resource set comprises one or more resource sets or one or more control resource sets (CORESETs), and wherein the dynamic signaling indication comprises a rate matching dynamic signaling indication for the first resource set, and a valid time domain range of the rate matching dynamic signaling indication for the first resource set includes all slots where the first resource set is overlapped with resources used by the PDSCH transmission.



Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to determining time-frequency resources, comprising: information about a first resource set and second resource set; dynamic signaling indication to indicate whether a physical downlink shared channel, PDSCH, transmission is to perform rate matching; and determining, according to the information about the first resource set, time-frequency resources on which the PDSCH transmission is to perform rate matching.
8. The device of claim 7, wherein when an overlap occurs in time-frequency resources of a plurality of first resource sets, whether the PDSCH transmission is to perform rate matching around the overlapped resources is determined by: performing an AND operation or an OR operation on dynamic signaling indications of all of a plurality of first resource sets in which the overlap occurs in the time-frequency resources; and determining, according to a result of the AND operation or the OR operation, whether the PDSCH transmission is to perform rate matching around the overlapped time-frequency resources.

9. The device of claim 7, wherein at least some bits of the dynamic signaling indicate at least one of: information of the first resource set corresponding to an adjacent bit or an adjacent bit group, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; information of the first resource set on which the second communication node is to perform a blind detection, of the first resource set where a physical downlink control channel, PDCCH, for scheduling the PDSCH transmission is located, of the first resource set sent by the dynamic signaling indication, or of the first resource set that is semi-statically configured by the first communication node, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; information of all first resource sets corresponding to other bits or bit groups, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; whether at least one of following occurs in a subsequent time unit: activation of a carrier or a bandwidth part, deactivation of a carrier or a bandwidth part, or handover of a carrier or a bandwidth part; and whether a length of a dynamic signaling indication sent by a subsequent time unit changes.

12. The device of claim 11, wherein the first resource set is configured periodically from at least part of time domain resources in a time domain resource unit.

13. The device of claim 11, wherein the valid time domain range of the rate matching dynamic signaling indication for the first resource set is determined according to time-frequency resources corresponding to all blind detection moments.

14. The device of claim 11, wherein when an overlap occurs in time-frequency resources of a plurality of first resource sets, whether the PDSCH transmission is to perform rate matching around the overlapped resources is determined by: performing an AND operation or an OR operation on dynamic signaling indications of all of a plurality of first resource sets in which the overlap occurs in the time-frequency resources; and determining, according to a result of the AND operation or the OR operation, whether the PDSCH transmission is to perform rate matching around the overlapped time-frequency resources.

15. The device of claim 11, wherein at least some bits of the dynamic signaling indicate at least one of: information of the first resource set corresponding to an adjacent bit or an adjacent bit group, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; information of the first resource set on which the second communication node is to perform a blind detection, of the first resource set where a physical downlink control channel (PDCCH) for scheduling the PDSCH transmission is located, of the first resource set sent by the dynamic signaling indication, or of the first resource set that is semi-statically configured by the first communication node, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, and a situation of rate matching after a space domain split is performed; information of all first resource sets corresponding to other bits or bit groups, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; whether at least one of following occurs in a subsequent time unit: activation of a carrier or a bandwidth part, deactivation of a carrier or a bandwidth part, or handover of a carrier or a bandwidth part; and whether a length of a dynamic signaling indication sent by a subsequent time unit changes.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to performing an AND operation or an OR operation on dynamic signaling indications, blind detection and domain split.
10. A device, comprising: at least one processor configured to: determine information about a first resource set, the information about the first resource set comprising: time-frequency resources of a second resource set comprised in the first resource set, configuration information of the second resource set comprised in the first resource set, time-frequency resource configuration information of the first resource set, and a dynamic signaling indication to indicate whether a physical downlink shared channel, PDSCH, transmission is to perform rate matching; and transmit the information about the first resource set to a communication node to cause the communication node to determine time-frequency resources on which the PDSCH transmission is to perform rate matching, wherein the first resource set comprises one or more resource sets or one or more control resource sets, CORESETs, wherein the dynamic signaling indication comprises a rate matching dynamic signaling indication for the first resource set, and a valid time domain range of the rate matching dynamic signaling indication for the first resource set includes all slots where the first resource set is overlapped with resources used by the PDSCH transmission, wherein the first resource set comprises resources configured periodically from at least part of time domain resources in a time domain resource unit, and wherein the valid time domain range of the rate matching dynamic signaling indication for the first resource set is related to time-frequency resources corresponding to all blind detection moments.
16. A device, comprising: at least one processor configured to: determine information about a first resource set, the information comprising: time-frequency resources of a second resource set comprised in the first resource set, configuration information of the second resource set comprised in the first resource set, time-frequency resource configuration information of the first resource set, and a dynamic signaling indication to indicate whether a physical downlink shared channel (PDSCH) transmission is to perform rate matching; and transmit the information to a communication node to cause the communication node to determine time-frequency resources on which the PDSCH transmission is to perform rate matching, wherein the first resource set comprises one or more resource sets or one or more control resource sets (CORESETs), and wherein the dynamic signaling indication comprises a rate matching dynamic signaling indication for the first resource set, and a valid time domain range of the rate matching dynamic signaling indication for the first resource set includes all slots where the first resource set is overlapped with resources used by the PDSCH transmission.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating determining time-frequency resources, comprising: information about a first resource set and second resource set; dynamic signaling indication to indicate whether a physical downlink shared channel, PDSCH, transmission is to perform rate matching; and determining, according to the information about the first resource set, time-frequency resources on which the PDSCH transmission is to perform rate matching.
11. The device of claim 10, wherein when an overlap occurs in time-frequency resources of a plurality of first resource sets, whether the PDSCH transmission is to perform rate matching around the overlapped resources is determined by: performing an AND operation or an OR operation on dynamic signaling indications of all of a plurality of first resource sets in which the overlap occurs in the time-frequency resources; and determining, according to a result of the AND operation or the OR operation, whether the PDSCH transmission is to perform rate matching around the overlapped time-frequency resources.

12. The device of claim 10, wherein at least some bits of the dynamic signaling indicate at least one of: information of the first resource set corresponding to an adjacent bit or an adjacent bit group, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; information of the first resource set on which the second communication node is to perform a blind detection, of the first resource set where a physical downlink control channel, PDCCH, for scheduling the PDSCH transmission is located, of the first resource set sent by the dynamic signaling indication, or of the first resource set that is semi-statically configured by the first communication node, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, and a situation of rate matching after a space domain split is performed; information of all first resource sets corresponding to other bits or bit groups, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; whether at least one of following occurs in a subsequent time unit: activation of a carrier or a bandwidth part, deactivation of a carrier or a bandwidth part, or handover of a carrier or a bandwidth part; and whether a length of a dynamic signaling indication sent by a subsequent time unit changes.



17. The device of claim 16, wherein the first resource set is configured periodically from at least part of time domain resources in a time domain resource unit.

18. The device of claim 16, wherein the valid time domain range of the rate matching dynamic signaling indication for the first resource set is determined according to time-frequency resources corresponding to all blind detection moments.

19. The device of claim 16, wherein when an overlap occurs in time-frequency resources of a plurality of first resource sets, whether the PDSCH transmission is to perform rate matching around the overlapped resources is determined by: performing an AND operation or an OR operation on dynamic signaling indications of all of a plurality of first resource sets in which the overlap occurs in the time-frequency resources; and determining, according to a result of the AND operation or the OR operation, whether the PDSCH transmission is to perform rate matching around the overlapped time-frequency resources.

20. The device of claim 16, wherein at least some bits of the dynamic signaling indicate at least one of: information of the first resource set corresponding to an adjacent bit or an adjacent bit group, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; information of the first resource set on which the second communication node is to perform a blind detection, of the first resource set where a physical downlink control channel (PDCCH) for scheduling the PDSCH transmission is located, of the first resource set sent by the dynamic signaling indication, or of the first resource set that is semi-statically configured by the first communication node, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, and a situation of rate matching after a space domain split is performed; information of all first resource sets corresponding to other bits or bit groups, comprising at least one of: a situation of rate matching after a time domain split is performed, a situation of rate matching after a frequency domain split is performed, or a situation of rate matching after a space domain split is performed; whether at least one of following occurs in a subsequent time unit: activation of a carrier or a bandwidth part, deactivation of a carrier or a bandwidth part, or handover of a carrier or a bandwidth part; and whether a length of a dynamic signaling indication sent by a subsequent time unit changes.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to performing an AND operation or an OR operation on dynamic signaling indications, blind detection and domain split.


	With respect to claims, the Pending Application merely narrow the scope of the application by adding terms “wherein the valid time domain range of the rate matching dynamic signaling indication for the first resource set is related to time-frequency resources corresponding to all blind detection moments.”
	It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 
Allowable Subject Matter
1.	Claims 1-12 are rejected under a non-statutory double patenting rejection but would be allowable if a Terminal Disclaimer is filed and approved which would overcome the non-statutory double patenting rejection set forth herein. 
	As to Independent Claims 1, 4, 7, and 10 the closest prior arts, Nam US 20190068348 discloses in Section [0089] the UE receives a PDSCH and apply the rate matching and RE mapping but doesn’t receive PDSCH in REs that overlap; Section [0091] DCI determine the rate matching behavior for the corresponding PDSCH; Section [0098] rate matching and PDSCH RE mapping is determined based on CORESET; Section [0100] different rate matching behavior use timing information; However Nam is silent on wherein the dynamic signaling indication comprises a rate matching dynamic signaling indication for the first resource set, and a valid time domain range of the rate matching dynamic signaling indication for the first resource set includes all slots where the first resource set is overlapped with resources used by the PDSCH transmission; wherein the valid time domain range of the rate matching dynamic signaling indication for the first resource set is related to time-frequency resources corresponding to all blind detection moments;” and the prior art, Sun et al. US 2019/0007163 discloses in Section [0077-0079] UE to rate match its PDSCH relating to the CORESET; Sections [00081-0082] The scheduling entity can configure the UE to rate match its PDSCH for subsequent slots; prior art Lee et al. US 20180227922 discloses in Section [0086] Scheduling entity can inform the UE about the rate-matching using RRC messages or DCI; Section [0087] active CORESET is provided dynamically in the DCI of each slot; and RS are rate-match in the CORESET; Section [0096] Resources are allocated in the time-frequency resources.
	However, Nam, Sun, in view of Lee do not render obvious in summary the combination with other limitations in the independent claims the claim elements  
determining time-frequency resources, comprising: receiving, by a second communication node, information about a first resource set transmitted by a first communication node, wherein the information about the first resource set comprises: time-frequency resources of a second resource set comprised in the first resource set, configuration information of the second resource set comprised in the first resource set, time-frequency resource configuration information of the first resource set, and a dynamic signaling indication to indicate whether a physical downlink shared channel, PDSCH, transmission is to perform rate matching; and determining, according to the information about the first resource set, time- frequency resources on which the PDSCH transmission is to perform rate matching, wherein the first resource set comprises one or more resource sets or one or more control resource sets, CORESETs, wherein the dynamic signaling indication comprises a rate matching dynamic signaling indication for the first resource set, and a valid time domain range of the rate matching dynamic signaling indication for the first resource set includes all slots where the first resource set is overlapped with resources used by the PDSCH transmission, wherein the first resource set comprises resources configured periodically from at least part of time domain resources in a time domain resource unit, and wherein the valid time domain range of the rate matching dynamic signaling indication for the first resource set is related to time-frequency resources corresponding to all blind detection moments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 9, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477